Title: To Benjamin Franklin from Marcus Gerhard Rosencrone, 8 July 1783
From: Rosencrone, Marcus Gerhard, Baron
To: Franklin, Benjamin


          
            Monsieur!
            a Copenhague Le 8. Juillet 1783./.
          
          Je n’ai rien eû de plus pressé monsieur, que de mettre sous Les yeux du Roi la Lettre
            que Vous m’aves fait L’honneur de m’ecrire ainsi que Le Projêt pour un Traité d’amitié
            et de Commerce qui L’accompagnoit. Le Roi a appris avec la plus parfaite
            Satisfaction les assûrances que cette Lettre contenoit des bonnes Dispositions du
            Congrês de contracter des Liaisons d’amitié et de Commerce avec ses Royaumes, ces Liens
            etant egalement conformes aux Interêts des deux Etats et aux Desirs sincêres de Sa
            Majesté, qui tendent à cimenter par tous Les moyens possibles L’harmonie, L’union et La
            Confiance qu’Elle souhaite d’etablir à perpetuité entre sa Couronne et les
            Etats-unis.
          Le Contre-Projet ci joint ne diffère en rien d’essentiel du Projet envoye, etant dressé
            entiêrement sur les mêmes Principes, et Vous en serés certainement convaincû monsieur,
            par La Notte qui explique Les Raisons, qui ont fait ajouter quelques articles et donner
            seulement une Tournûre differente à d’autres, de sorte que je me flatte d’apprendre dans
            peu, que Vous en aurés eté entiêrement satisfait, ayant trouvé La reciprocité La plus
            parfaite soigneusement etablie par tout.
          Quant au second Objêt dont il est parlé dans La Lettre dont Vous m’aves honoré, Vous connoissés deja monsieur, les
            Intentions genereuses de Sa Majesté envers les particuliers dont il est question, et Sa Majesté s’est plû d’autant
            d’avantage à saisir Le premier moment de manifester ces Intentions,
            qu’Elle a crû pouvoir esperer avec raison, que le Congrês les envisageroit en même Tems,
            comme une Preuve marquée de son Amitié et de son Estime pour ce Corps respectable. Il ne
            me reste ainsi rien à ajouter, si non, que Le Roi se prêtera avec Plaisir à La maniêre
            la plus propre à accelerer La Conclusion du Traité que nous venons d’ebaucher. Ce sera
            pour moi une partie des plus agreables de mes fonctions, monsieur, de travailler à La
            Confection de ces heureuses Liaisons avec un Ministre d’une reputation aussi universelle
            que La Vôtre, et c’est avec Les Sentiments de La Consideration La plus distinguée que
            j’ai L’honneur d’être, Monsieur! Votre três humble et três obeissant Serviteur.
          
            Rosencrone
            à Mr. Francklin, Ministre des Etats unis de L’amerique, à Paris.
          
        